Case 6:20-cv-06102-RTD-MEF Document 15                 Filed 01/28/21 Page 1 of 2 PageID #: 46




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION


 KERRY JOHN ALLEN                                                                      PLAINTIFF


 V.                                    Civil No. 6:20-cv-06102-RTD

 ANTON EMSWELLER (Warden, Omega
 Unit), ANDY RUH (Major, Omega Unit),
 TRICE (Nurse), KENNEDY (Lieutenant,
 Omega Unit), TYLOR (Sergeant, Omega
 Unit), A. BAKER (Sergeant, Omega Unit),
 And DARRELL BASSHAM (RN)                                                          DEFENDANTS



                                              ORDER


        The Court has received a Report and Recommendation (ECF No. 9) from United States

 Magistrate Judge Mark E Ford. Plaintiff, a pro se prisoner, has filed a complaint against state

 officials alleging violations of civil liberties pursuant to 42 U.S.C. § 1983 (ECF No. 2).   After

 screening the complaint under the provisions of the Prison Litigation Reform Act, 28 U.S.C. §

 1915A (the PLRA), Judge Ford recommended that Plaintiff’s official capacity claims against

 Arkansas Division of Correction employees Emsweller, Ruh, Kennedy, Tylor, and Baker be

 dismissed without prejudice because state officials acting in their official capacities are not

 persons subject to suit under § 1983. See Will v. Michigan Dept. of State Police, 491 U. S. 58,

 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989) (holding that neither States nor state officials acting in

 official capacities are “persons” within the meaning of §1983). Plaintiff timely filed an Objection

 to the Report and Recommendation (ECF No. 11), and the matter is now ripe for consideration.

        Having conducted a de novo review of the portions of the report and recommendation to


                                                  1
Case 6:20-cv-06102-RTD-MEF Document 15                Filed 01/28/21 Page 2 of 2 PageID #: 47




 which Petitioner has objected, 28 U.S.C. 636(b)(1), this Court finds the Objections offer neither

 law nor fact requiring departure from the Magistrate’s findings. Accordingly, the report and

 recommendation (ECF No. 9) is proper, contains no clear error, and should be and hereby is

 ADOPTED IN ITS ENTIRETY.

        SO ORDERED this 28th day of January 2021.

                                                             /s/Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE




                                                 2
